DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5/20/2021 has been considered by the examiner.

Status of Claims
Applicant's submission filed on 8/4/2021 has been entered.
Claims 1-4, and 9-10 are pending.
Claim 1 has been amended.
Claims 5-8 and 11-20 have been canceled.
No new claims have been added.

Claim Rejections - 35 USC § 103
Claims 1-4, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cabell et al (US 2013/0216809 A1) in view of Vempati et al. (US 8,163,036) further in view of Kim et al (US 2014/0178660 A1). 
Regarding claims 1-2, 9-10, Cabell discloses a fibrous structure suitable for consumer use with a plurality of filaments, and one or more (a plurality) of additives 
Because Cabell teaches mixtures of hydroxyl polymer filaments including polyvinyl alcohol and starch filaments, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose a mixture of hydroxyl polymers including polyvinyl alcohol and starch from among the limited number (12) of possible hydroxyl polymers disclosed by Cabell as the hydroxyl polymers wherein with a reasonable expectation of success since they are expressly taught by Cabell, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143. 
Cabell does not disclose the TS7 or TS750 value of the product. In the absence of the details of the softness, one of ordinary skill in the art would have found it necessary to seek out guidance. 
However, Vempati teaches wherein the softness (TS7) is a result effective variable but does not teach a particular softness level.  Specifically, Vempati teaches 2 rms according to the EMTEC Test Method which is less than about 6.25 dB V2 (paragraphs [0017] and [0063]) to provide an enhanced softness and surface smoothness of a tissue product [0063].
Since Vempati teaches softness is achieved by reducing the filament thickness and Kim teaches a softness of a tissue product external surface with a TS7 of from about 4 to about 6 is desirable to provide improved softness and smoothness, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare the structure of Cabell with an external surface having a TS7 softness of from 4 to 6 as taught by Kim and to achieve the softness level by adjusting and optimizing the filament diameters of Cabell as taught by Vempati to achieve the desired TS7 value in the filamented exterior surfaces.  Since filament diameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable to achieve a TS7 value can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would be obvious to one skilled in the art at the time of the claimed invention to modify filament diameter to yield an expected result.  Additionally, because the materials of Cabell, Vempati and Kim are very similar (hydroxyl polymers), a person of ordinary skill in the art would have the expectation of achieving a soft tissue product (abstract) with a TS7 value of about 4 2 rms according to the EMTEC Test Method which is less than about 6.25 dB V2 (paragraphs [0017]-[0018] and [0063]) and an average TS750 value of greater than 6.0 dB V2 as claimed.  See MPEP 2144.05 (I). KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.  Regarding the consumer contact surface, since the product is for consumer use [0128] as taught by Cabell, the external surfaces such that the fibrous structure which would comprise at least a portion of the plurality of starch filaments and a portion of the plurality of polyvinyl alcohol filaments would contact the consumer.  Since the wood pulp fibers of Cabell are between the nonwoven substrate and a scrim both comprising filaments, the fibers are positioned interior to the consumer contacting surface which is substantially void of fibers.

Regarding claims 3-4, Cabell in view of Vempati further in view of Kim teaches all of the limitations of claims 1, and 18 as set forth above and Cabell further teaches the fibers as wood pulp (paragraph [0037]).

Response to Arguments
Applicant's amendments and arguments filed 8/4/2021 have been fully considered but they are not persuasive. 
Applicant argues that Cabell in view of Vempati and further in view of Kim fails to teach each and every element of amended claim 1, because Cabell in view of Vempati and further in view of Kim fails to teach a fibrous structure comprising a consumer-contacting surface comprising at least a portion of a plurality of starch and polyvinyl alcohol filaments such that the fibrous structure exhibits the claimed TS7 value.  In 
In response to Applicant’s argument, as indicated above Cabell teaches the filaments may comprise hydroxyl polymers and in particular in paragraph 0078 that hydroxyl polymers may include polyvinyl alcohol and starch as set forth above.  As such Cabell in view of Vempati and further in view of Kim render obvious a fibrous structure comprising a consumer-contacting surface comprising at least a portion of a plurality of starch and polyvinyl alcohol filaments such that the fibrous structure exhibiting the claimed TS7 value as set forth above and Applicant’s argument is not convincing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maladen et al (US 2015/0173571 A1) teaches a fibrous structure comprising hydroxyl polymer filaments such as polyvinyl alcohol filaments and starch filaments [0055].  Cabell et al (US 2013/0280503 A1) teaches examples of polymers that can be spun into filaments include starch and polyvinyl alcohol [0033].  Barnholtz et al (US 2009/0025894 A1) teaches filaments that include both starch and polyvinyl alcohol filaments [0042].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



						/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                                       

/E.D.I./Examiner, Art Unit 1784